Mr. Justice Watermah delivered the opinion of the Court. It is manifest that appellee declined to direct the Chicago band to play with the Cincinnati band because the union had directed otherwise, and being himself a member of the union, he felt that he could not command its members to disobey its orders. Appellee does not pretend that he made the least effort either in the way of direction or request to induce the Chicago band to play with the Cincinnati band; no member of a band plays at a concert except as directed by the leader. Appellee did not call upon the members of -the Cincinnati band to play at all. They made no refusal; he called upon and led the Chicago band which had “ struck,” and refused to obey the orders of its employer, the Exposition Company. Instead of acting with the band that was willing to carry out the arranged programme for the mass concert, in obedience to the orders of its employer, he calls upon the Chicago band. Appellee chose to be governed by the behest of the union rather than the orders of his employer. He has the consciousness of having served the union faithfully, but as he did not faithfully serve his employer, he is not entitled to be paid for services he has never rendered. The judgment of the Superior Court is reversed, and the cause remanded.